Opinion op the Court by
William Rogers Clay, Commissioner
Affirming.
Plaintiff,' Mrs. Ellen Martin, brought this suit against the City of Williamsburg to recover damages for injury to her property, alleged to have been caused by the negligent acts of the defendant. A trial before a jury resulted in a verdict and judgment for the city. Plaintiff appeals.
Plaintiff asked for damages on three grounds: (1) The negligent grading of the streets on the north and east sides of her residence so as to increase and change the natural flow and amount of water which fell from adjacent and surrounding territory and cause same to overflow her premises; (2) the construction of a fill on the north side of her residence and the erection of a stone wall so close to her property as to entirely cut off the use of a wagon road, the only entrance into her premises; and, (3) the deposit in front of her house of large quantities of filth, garbage, etc., which caused offensive odors and interfered with the comfortable enjoyment of her home.
A reversal is asked because of alleged errors in the instructions and the rejection of competent evidence. We deem it unnecessary to enter into a discussion of the errors relied on. Not only is plaintiff’s evidence of damage unsatisfactory and unconvincing, but the over*533whelming' weight of the evidence is to the effect that plaintiff’s property was not injured by any of the negligent acts complained of. Indeed, it is difficult to see how the jury which heard the case and viewed the premises could have returned any other verdict. Under these circumstances, we conclude that the errors relied on could not have been prejudicial to appellant’s substantial rights and are not sufficient, therefore, to authorize a reversal.
Judgment affirmed.